UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No.1) (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2007 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-22175 EMCORE Corporation (Exact name of registrant as specified in its charter) New Jersey (State or other jurisdiction of incorporation or organization) 22-2746503 (I.R.S. Employer Identification No.) 10420 Research Road, SE, Albuquerque, New Mexico (Address of principal executive offices) 87123 (Zip Code) Registrant’s telephone number, including area code:(505) 332-5000 Securities registered pursuant to Section 12(b) of the Act: Title of each class: Common Stock, No Par Value Name of each exchange on which registered:NASDAQ Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.¨YesxNo Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act.¨YesxNo Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.xYesoNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): oLarge accelerated filer xAccelerated filer oNon-accelerated filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).¨YesxNo The aggregate market value of common stock held by non-affiliates of the registrant as of March 30, 2007 (the last business day of the registrant's most recently completed second fiscal quarter) was approximately $203.8 million, based on the closing sale price of $5.00 per share of common stock as reported on the NASDAQ Global Market. The number of shares outstanding of the registrant’s no par value common stock as of December 26, 2007 was 52,253,883. EMCORE Corporation FORM 10-K/A For The Fiscal Year Ended September 30, 2007 TABLE OF CONTENTS PAGE Explanatory Note 2 Part III Item 10. Directors, Executive Officers and Corporate Governance 2 Item 11. Executive Compensation 5 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 18 Item 13. Certain Relationships, Related Transactions and Director Independence 20 Item 14. Principal Accountant Fees and Services 22 Part IV Item 15. Exhibits and Financial Statement Schedules 23 SIGNATURES Table of Contents Explanatory Note This Amendment No. 1 on Form 10-K/A (this “Amendment”) amends our Annual Report on Form 10-K for the fiscal year ended September 30, 2007, that was filed with the Securities and Exchange Commission (“SEC”) on December 31, 2007 (the “Original Filing”).We are filing this Amendment to include the information required by Part III and not included in the Original Filing, as we will not file our definitive proxy statement within 120 days of the end of our fiscal year ended September 30, 2007. Except as set forth in Part III below, no other changes are made to the Original Filing.Unless expressly stated, this Amendment does not reflect events occurring after the filing of the Original Filing, nor does it modify or update in any way the disclosures contained in the Original Filing.Throughout this report, references to the “Company,” “we,” “our,” or “us” refer to EMCORE Corporation and its consolidated subsidiaries, taken as a whole, unless the context otherwise indicates. PART III ITEM 10. Directors, Executive Officers and Corporate Governance Pursuant to EMCORE’s Restated Certificate of Incorporation, the Board of Directors of EMCORE is divided into three classes as set forth in the following table. The directors in each class hold office for staggered terms of three years. The Class A directors, Messrs. Russell, Richards and Bogomolny, are being proposed for a three-year term (expiring in 2011) at our 2008 Annual Meeting of Shareholders. The following table sets forth certain information regarding the members of and nominees for the Board of Directors: Name and Other Information Age Class and Year in Which Term Will Expire Principal Occupation Served as Director Since NOMINEES FOR ELECTION AT THE 2 Thomas J. Russell, Ph.D. (2) (4) 76 Class A 2008 Chairman of the Board, EMCORE Corporation 1995 Reuben F. Richards, Jr. 52 Class A 2008 Chief Executive Officer, EMCORE Corporation 1995 Robert Bogomolny (1) (3) (4) 69 Class A 2008 President, University of Baltimore 2002 DIRECTORS WHOSE TERMS CONTINUE Charles Scott(1) (2) (3) (4) 58 Class B 2010 Chairman of William Hill plc 1998 Hong Q. Hou, Ph.D. 43 Class B 2010 President and Chief Operating Officer, EMCORE Corporation 2006 Thomas G. Werthan 51 Class C 2009 Chief Financial Officer,EPV SOLAR, Inc. 1992 John Gillen (1) (2) (3)(4) 66 Class C 2009 Partner, Gillen and Johnson, P.A., Certified Public Accountants 2003 (1) Member of Audit Committee. (2) Member of Nominating Committee. (3) Member of Compensation Committee. (4) Determined by the Board of Directors to be an independent director. 2 Table of Contents DIRECTORS AND EXECUTIVE OFFICERS Set forth below is certain information with respect to each of the nominees for the office of director and other directors and executive officers of EMCORE. THOMAS J. RUSSELL, Ph.D., 76, has been a director of the Company since May 1995 and was elected Chairman of the Board on December 6, 1996. Dr. Russell founded Bio/Dynamics, Inc. in 1961 and managed the company until its acquisition by IMS International in 1973, following which he served as President of that company’s Life Sciences Division. From 1984 until 1988, he served as Director, then as Chairman of IMS International until its acquisition by Dun & Bradstreet in 1988. From 1988 to 1992, he served as Chairman of Applied Biosciences, Inc., and was a Director until 1996. In 1990, Dr. Russell was appointed as a Director of Saatchi & Saatchi plc (now Cordiant plc), and served on that board until 1997. He served as a Director of Adidas-Salomon AG from 1994 to 2001. He also served on the board of LD COM Networks until 2004. He holds a Ph.D. in physiology and biochemistry from Rutgers University. REUBEN F. RICHARDS, JR., 52, joined the Company in October 1995 and became Chief Executive Officer in December 1996. Mr. Richards has been a director of the Company since May 1995. From October 1995 to December 2006, Mr. Richards served as the Company’s President. From September 1994 to December 1996, Mr. Richards was a Senior Managing Director of Jesup & Lamont Capital Markets Inc. (an affiliate of a registered broker-dealer). From December 1994 to December 1996, he was a member and President of Jesup & Lamont Merchant Partners, L.L.C. From 1992 through 1994, Mr. Richards was a principal with Hauser, Richards
